Citation Nr: 1809864	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for thoracolumbar strain ("low back disability").


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1969.  

His awards and decorations included the Vietnam Campaign Medal and the Vietnam Service Medal with three Bronze Service Stars. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Veteran was previously represented by an attorney.  However, the Veteran's attorney withdrew from representation in August 2014, prior to certification of the appeal to the Board.  Since VA and the Veteran were notified of this action, and the action does not adversely impact the Veteran's interests, the Board finds that the attorney properly withdrew from representation.  The Veteran has not appointed another representative, and thus the Board considers the Veteran to be self-represented.

The Veteran requested a Travel Board hearing in his substantive appeal, but he withdrew his hearing request in February 2015.  This claim was previously remanded in May 2016 to afford the Veteran a VA examination.  VA received notice that the Veteran refused to attend the VA examination and thus the examination was cancelled.  The Board is satisfied that there has been substantial compliance with the prior remand and the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of discharge.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C. §§ 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disability is related to his active duty service.

As an initial matter, this case was previously remanded for a VA examination to determine the nature and etiology of the claimed low back disability.  The evidence shows that the Veteran refused to attend the scheduled VA examination without showing good cause, did not attempt to reschedule, and provided no good cause for his failure to do so.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  As the Veteran refused to attend the scheduled examination, the Board will adjudicate the matter on the evidence of record.  See id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning to the Veteran's period of active service, service treatment records are silent for any complaint, treatment, or diagnosis of any back problems.  An October 1967 pre-induction examination revealed normal spine, and the Veteran denied any recurrent back pain.  On physical examination in November 1969, the spine was again noted as normal and the Veteran denied back trouble of any kind.

During a March 2011 fee-based examination for posttraumatic stress disorder, the Veteran reported that he has experienced back problems since 1969.  He indicated that he has not received any treatment for his condition.  The examiner provided a general Axis III diagnosis of "back problems."

The Veteran received a separate March 2011 fee-based examination for diabetes mellitus, which also included evaluation of the musculoskeletal system.  The examination report stated that the Veteran complained of having lower back pain for 40 years.  It was noted that the condition was due to injury and occurred as a result of frequent repetitive heavy lifting and carrying of bombs, equipment, and ammunition in artillery.  The Veteran reported limitation in walking, stiffness, spasms, decreased motion, and erectile dysfunction.  He denied falls, fatigue, paresthesia, and numbness.  On examination, there was no weakness, guarding, ankylosis, or radiating pain on movement.  No x-rays of the spine were performed.  The diagnosis was chronic thoracolumbar strain.

The evidence of record does not demonstrate that a low back disability was incurred in service.  While on active duty, the Veteran consistently denied any back problems and there is no evidence of any in-service events causing a back injury.  Though the Veteran contends he has had lower back pain for 40 years, he has not had any treatment for this condition.  Additionally, the physician who examined the Veteran in March 2011 noted that the symptoms and medical history provided by the Veteran were subjective.     

The Board acknowledges the Veteran's assertions during the March 2011 examination that his claimed disability is due to lifting heavy equipment during his military service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a low back disability.  See Jandreau, 492 F.3d at 1376.  As such, the Board assigns little probative weight to the Veteran's assertions that his low back disability is related to his military service. 

The Board does not find that the lay statements of pain since service constitute credible evidence of a nexus between the Veteran's military service and the currently diagnosed chronic thoracolumbar strain.  Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with chronic thoracolumbar strain until 2011, over 40 years after service.  The competent evidence does not establish that the Veteran's currently diagnosed low back disability is related to his period of active duty.  There is no evidence of record to demonstrate a probative medical link between the Veteran's low back disability and his time in service.   
 
As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


